 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRADY HARRIS,                                      No. 2:16-cv-0830 TLN DB P
12                       Plaintiff,
13           v.                                          ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff has requested the appointment of counsel. (ECF No. 70). This is plaintiff’s fifth

18   motion of this kind. (See generally ECF Nos. 9, 14, 20, 29). Plaintiff has also filed a motion for

19   the court clerk to issue subpoenas directing prison officials to bring records to a deposition that

20   took place on October 18, 2019. (ECF No. 71). For the reasons stated below, the court will deny

21   both motions.

22   I.     MOTION FOR THE APPOINTMENT OF COUNSEL

23          The United States Supreme Court has ruled that district courts lack authority to require

24   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

25   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary

26   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017

27   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

28   ////
                                                        1
 1           When determining whether “exceptional circumstances” exist, the court must consider

 2   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

 3   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

 4   965, 970 (9th Cir. 2009) (stating same and concluding district court did not abuse discretion in

 5   declining to appoint counsel). The burden of demonstrating exceptional circumstances is on the

 6   plaintiff. Id. Neither of these factors is dispositive and instead must be viewed together. Palmer,

 7   560 F.3d at 970 (citing Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)), but see

 8   Richards v. Harper, 864 F.2d 85, 87-88 (9th Cir. 1988) (finding no likelihood of success on merits

 9   and not addressing “ability to articulate claims pro se” prong in exceptional circumstances

10   analysis prior to denying motion for counsel). Circumstances common to most prisoners, such as

11   lack of legal education and limited law library access, do not establish exceptional circumstances

12   that warrant a request for voluntary assistance of counsel. See, e.g., Wood, 900 F.2d at 1335-36

13   (denying appointment of counsel where plaintiff complained he had limited access to law library

14   and lacked legal education).

15           The fact that this action has not been dismissed outright three years into the proceedings

16   and after substantial discovery has been produced arguably suggests plaintiff has adequately

17   represented himself. Specifically, he has filed appropriate motions at the proper times and then

18   some. Thus, plaintiff clearly understands the proceedings, and he is capable of speaking for

19   himself and of gathering and presenting information needed to continue them. For these reasons,

20   the court does not find the required exceptional circumstances. Plaintiff’s request for the
21   appointment of counsel will therefore be denied.

22   II.     MOTION FOR SUBPOENAS TO ISSUE

23           Plaintiff’s motion for subpoenas asks the court to issue subpoenas on his behalf that

24   require defendants to bring certain documents to an October 18, 2019, deposition and that require

25   defendants to provide responses to a list of his questions. For various reasons, this motion is both

26   inappropriate and untimely. Consequently, it shall be denied.
27   ////

28   ////
                                                          2
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s motion for the appointment of counsel, filed October 17, 2019 (ECF No.

 3   70), is DENIED, and

 4           2. Plaintiff’s motion for the court clerk to issue subpoenas to prison officials, filed

 5   October 17, 2019 (ECF No. 71), is DENIED.

 6   Dated: October 21, 2019

 7

 8

 9

10
     DLB:13
11   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/harr0830.31(5).subp.den

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              3
